Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        18-DEC-2019
                                                        01:45 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN THE MATTER OF THE ARBITRATION BETWEEN

         UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
               Petitioner-Union-Appellant-Appellant,

                                 and

      STATE, DEPARTMENT OF TRANSPORTATION, HIGHWAYS DIVISION,
       HILO BASEYARD (GRIEV. OF ELGIN SANTOS RE: PROMOTION);
        SECTIONS 1, 14, 16, 64 AND 66; AN-15-04 (2016-011),
               Respondent-Employer-Appellee-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1SP171000112)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner-Union-Appellant-Appellant United Public

Workers, AFSCME, Local 646, AFL-CIO’s application for writ of

certiorari, filed on October 25, 2019, is hereby rejected.

           DATED:   Honolulu, Hawai#i, December 18, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson